
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


FIRST AMENDMENT TO LOAN AGREEMENT


        THIS FIRST AMENDMENT TO LOAN AGREEMENT (this "First Amendment" or this
"Amendment") is entered into as of February 27, 2007, by and between AMERICAN
BUSINESS LENDING, INC., a Texas corporation ("Borrower"), and WELLS FARGO
FOOTHILL, LLC, a Delaware limited liability company ("Lender"), with reference
to the following facts, which shall be construed as part of this First
Amendment:


RECITALS


        A.    Borrower and Lender have entered into that certain Loan Agreement
dated as of December 15, 2006 (as amended or modified from time to time, the
"Loan Agreement"), pursuant to which Lender is providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein. Unless otherwise defined herein, capitalized terms or matters
of construction defined or established in the Loan Agreement shall be applied
herein as defined or established therein.

        B.    Prosperity Bank, as successor in interest by merger to each of
State Bank, a Texas banking association, Gateway National Bank, a national
banking association, and GNB Financial, n.a., a national banking association
(collectively, "Gateway Seller"), and Borrower are parties to that certain SBA
Loan Portfolio Purchase Agreement dated as of December 21, 2006 (as amended or
modified from time to time, the "Gateway Portfolio Purchase Agreement"),
pursuant to which Borrower is acquiring from Gateway Seller all of the "Loans"
as defined in the Gateway Portfolio Purchase Agreement (such "Loans" being the
"Acquired Gateway Loans" and such acquisition being the "Gateway Portfolio
Acquisition").

        C.    Borrower has requested Lender to consent to the Gateway Portfolio
Acquisition and to amend the Loan Agreement in order to provide additional
financing required by Borrower to fund the acquisition of the Acquired Gateway
Loans.

        D.    Borrower and Lender desire to amend the Loan Agreement to the
extent provided in, and subject to the terms and conditions of, this First
Amendment.


AGREEMENT


        NOW, THEREFORE, in consideration of the continued performance by
Borrower of its promises and obligations under the Loan Agreement and the other
Loan Documents, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:

        1.    Ratification and Incorporation of Loan Agreement and Other Loan
Documents.    Except as expressly modified under this First Amendment,
(a) Borrower hereby acknowledges, confirms, and ratifies all of the terms and
conditions set forth in, and all of its obligations under, the Loan Agreement
and the other Loan Documents, and (b) all of terms and conditions set forth in
the Loan Agreement and the other Loan Documents are incorporated herein by this
reference as if set forth in full herein.

1

--------------------------------------------------------------------------------




        2.    Amendments to the Loan Agreement.    The Loan Agreement is hereby
amended as follows:

        2.1    Addition of New Defined Terms.    Section 1.1 of the Loan
Agreement is amended by adding thereto in appropriate alphabetical order the
following new defined terms:

a."Acquired Gateway Loans" shall have the meaning ascribed to such term in the
First Amendment.

b."Borrower Originated Loans" shall mean all Notes Receivable held by Borrower
other than the Acquired Gateway Loans.

c."Borrower Originated Loans Borrowing Base" shall mean the amount by which
(A) the sum of (1) up to one hundred percent (100%) of the Net Eligible SBA
Guaranteed Notes Receivable that are Borrower Originated Loans, plus (2) up to
eighty percent (80%) of the Net Eligible Non-Guaranteed Notes Receivable that
are Borrower Originated Loans, exceeds (B) the sum of (1) the Bank Products
Reserves with respect to Borrower Originated Loans, plus (2) the aggregate
amount, if any, of Note Sale Reserves then established and outstanding with
respect to Borrower Originated Loans, plus (3) the aggregate amount of any other
reserves established by Lender pursuant to Section 2.1(c) with respect to
Borrower Originated Loans.

d."Borrower Originated Portfolio Advances" shall mean those Revolving Loans made
by Lender to Borrower that are not Gateway Portfolio Advances.

e."Borrowing Base" shall mean the sum of (a) the Borrower Originated Loans
Borrowing Base plus (b) the Gateway Performing Loans Borrowing Base.

f."First Amendment" shall mean the First Amendment to Loan Agreement dated as of
February 27, 2007, between Borrower and Lender.

g."First Amendment Closing Date" shall mean the date on which all conditions
precedent set forth in the First Amendment have been satisfied in a manner
acceptable to Lender or waived in writing by Lender as provided therein, which
date shall be confirmed by Lender to Borrower in writing upon request.

h."First Amendment Closing Fee" shall have the meaning ascribed to such term in
the First Amendment.

i."Gateway Non-Performing Loans" shall mean those Acquired Gateway Loans that
are "Non-Performing Loans" as defined in the Gateway Portfolio Purchase
Agreement.

j."Gateway Non-Recourse Note" shall mean the Promissory Note in the form of
Exhibit E to the Gateway Portfolio Purchase Agreement, executed by Borrower in
favor of Gateway Seller in the amount of and to evidence the purchase price
payable by Borrower for the Gateway Non-Performing Loans, and payable solely
from payments collected by Borrower on the Gateway Non-Performing Loans.

k."Gateway Performing Loans" shall mean those Acquired Gateway Loans that are
"Performing Loans" as defined in the Gateway Portfolio Purchase Agreement.

l."Gateway Performing Loans Borrowing Base" shall mean the amount by which
(A) the sum of (1) up to one hundred percent (100%) of the Net Eligible SBA
Guaranteed Notes Receivable that are Gateway Performing Loans (provided, that
such percentage shall be reduced by five percent (5%) on November 1, 2007 and on
the first day of each month thereafter), plus (2) up to eighty percent (80%) of
the Net Eligible Non-Guaranteed Notes Receivable that are Gateway Performing
Loans, exceeds (B) the sum of (1) the Bank Products Reserves with respect to
Gateway Performing Loans, plus (2) the

2

--------------------------------------------------------------------------------



aggregate amount, if any, of Note Sale Reserves then established and outstanding
with respect to Gateway Performing Loans, plus (3) the aggregate amount of any
other reserves established by Lender pursuant to Section 2.1(c) with respect to
Gateway Performing Loans.

m."Gateway Portfolio Acquisition" shall have the meaning ascribed to such term
in the First Amendment.

n."Gateway Portfolio Purchase Agreement" shall have the meaning ascribed to such
term in the First Amendment.

o."Gateway Portfolio Advances" shall mean those Revolving Loans made by Lender
to Borrower based upon the Gateway Performing Loans.

p."Gateway Seller" shall have the meaning ascribed to such term in the First
Amendment.

        2.2    Amendment to Definition of Maximum Credit Line.    Section 1.1 of
the Loan Agreement is amended by deleting the existing version of the defined
term "Maximum Credit Line" contained therein and replacing it with the following
amended and restated version thereof:

        "Maximum Credit Line" shall mean $40,000,000, or such higher amount as
Lender may agree to in its sole discretion.

        2.3    Amendment to Definition of Net Eligible Non-Guaranteed Notes
Receivable.    Section 1.1 of the Loan Agreement is amended by adding the
following additional sentence at the end of the existing text thereof:

Notwithstanding the foregoing, with respect to any Non-Guaranteed Note
Receivable that is included in the Gateway Performing Loans, (a) the
requirements of paragraphs B, E, F, I, J, K and R of Schedule 1.1(a) shall not
apply, and the requirements of paragraph A shall be replaced by the following:

A. To the best of Borrower's knowledge, all conditions precedent to the
effectiveness of the SBA guaranty with respect to the Loan have been met, and
either (i) the Loan has been fully disbursed for the account of the Term Loan
Debtor, or (ii) in the event the Loan has been made with respect to any Loan
that has not been fully or partially funded, only that portion of such Loan that
has actually been funded and disbursed to or for the account of the Term Loan
Debtor shall be eligible under this paragraph A; provided, that at the
discretion of Lender, the disbursement requirements of this paragraph A may be
deemed satisfied on the condition subsequent that the subject disbursements are
actually made to the Term Loan Debtor on the same Business Day as the date of
the advance made by Lender;

but (b) if the outstanding principal amount of such Non-Guaranteed Note
Receivable exceeds twenty-five percent (25%) of the original combined principal
amount of such Non-Guaranteed Note Receivable and the corresponding Guaranteed
Note Receivable, then the excess shall be ineligible.

        2.4    Amendment to Definition of Net Eligible SBA Guaranteed Notes
Receivable.    Section 1.1of the Loan Agreement is amended by adding the
following additional sentence at the end of the existing text thereof:

Notwithstanding the foregoing, with respect to any SBA Guaranteed Note
Receivable that is included in the Gateway Performing Loans, the requirement of
paragraphs B, E, F and M of

3

--------------------------------------------------------------------------------



Schedule 1.1(b)shall not apply, and the requirements of paragraph A shall be
replaced by the following:

A. To the best of Borrower's knowledge, all conditions precedent to the
effectiveness of the SBA guaranty with respect to the Loan have been met, and
either (i) the Loan has been fully disbursed for the account of the Term Loan
Debtor, or (ii) in the event the Loan has been made with respect to any Loan
that has not been fully or partially funded, only that portion of such Loan that
has actually been funded and disbursed to or for the account of the Term Loan
Debtor shall be eligible under this paragraph A; provided, that at the
discretion of Lender, the disbursement requirements of this paragraph A may be
deemed satisfied on the condition subsequent that the subject disbursements are
actually made to the Term Loan Debtor on the same Business Day as the date of
the advance made by Lender;

        2.5    Amendment to Maximum Commitment.    Section 2.1(b) of the Loan
Agreement is amended by deleting the existing version thereof and replacing it
with the following amended and restated version thereof:

        (b)    Maximum Commitment.    The aggregate outstanding principal amount
of the Revolving Loans made to Borrower at any one time (the "Maximum
Commitment") shall not exceed the lesser of:

(i)the Maximum Credit Line; or

(ii)the Borrowing Base.

        2.6    First Amendment Closing Fee.    Section 2.5(a) of the Loan
Agreement is hereby amended by adding the following additional text at the end
of the existing text thereof:

In addition, Borrower agrees to pay to Lender as consideration for Lender
agreeing to enter into the First Agreement an additional closing fee (the "First
Amendment Closing Fee"), which Borrower acknowledges shall be fully earned and
non-refundable by Lender upon the First Amendment Closing Date, in an amount
equal to one-half of one percent (0.50%) of the resulting increase in the
Maximum Credit Line. Thirty-Seven Thousand Five Hundred Dollars ($37,500) of the
First Amendment Closing Fee shall be due and payable upon the First Amendment
Closing Date and the remaining Thirty-Seven Thousand Five Hundred Dollars
($37,500) of the First Amendment Closing Fee shall be due and payable on the
first anniversary of the First Amendment Closing Date; provided, however, that
upon the termination of this Agreement prior to the first anniversary of the
First Amendment Closing Date the entire unpaid amount of the First Amendment
Closing Fee shall be immediately due and payable.

        2.7    Separate Tracking of Borrower Originated Loans, Gateway
Performing Loans and Gateway Non-Performing Loans.    The following new
Section 2.21 is added to the Loan Agreement:

        2.21    Separate Tracking of Matters relating to Borrower Originated
Loans, Gateway Performing Loans and Gateway Non-Performing Loans.    Borrower
and Lender wish to track separately for certain purposes the status of the
Borrower Originated Loans and the Gateway Performing Loans, and the respective
portions of the Borrowing Base, the Revolving Loans and the other Obligations
relating to the Borrower Originated Loans and the Gateway Performing Loans. In
addition, Borrower and Lender wish to exclude the Gateway Non-Performing Loans
from most of the provisions applicable to the Borrower Originated

4

--------------------------------------------------------------------------------



Loans and the Gateway Performing Loans. In furtherance of this purpose, and
notwithstanding any other provision in this Agreement or any other Loan
Document:

        a.     Whenever Borrower is required to deliver to Lender a Borrowing
Base Certificate or other report with respect to Notes Receivable, Borrower
shall prepare and deliver separate certificates for both the Borrower Originated
Loans Borrowing Base and the Gateway Performing Loans Borrowing Base or separate
reports for with respect to the Borrower Originated Loans and the Gateway
Performing Loans, as the case may be.

        b.     Borrower shall, or shall cause Servicer to, establish a separate
Collection Account for the proceeds of all Borrower Allocated Payments relating
to the Gateway Performing Loans, and Borrower shall, or shall cause Servicer to,
transfer from the Servicer Account to such separate Collection Account all
Borrower Allocated Payments relating to the Gateway Performing Loans. Prior to
the First Amendment Closing Date, Borrower has established account #4121483689
at Wells Fargo to be used as such separate Collection Account. Any such amounts
received by Lender shall first be applied to the Gateway Portfolio Advances and
other Obligations relating specifically to the Gateway Performing Loans, and
second, to any other Obligations.

        c.     Lender shall maintain within the Loan Account a record of the
Borrower Originated Portfolio Advances and the Gateway Portfolio Advances, all
other Obligations relating specifically to the Borrower Originated Loans or the
Gateway Performing Loans, and all payments received relating specifically to the
Borrower Originated Loans or the Gateway Performing Loans. Any Obligations
incurred or payments received that do not relate specifically to the Gateway
Performing Loans shall be treated as if they relate specifically to the Borrower
Originated Loans.

        d.     If at any time or for any reason the amount of the Gateway
Portfolio Advances or other Obligations relating to the Gateway Performing Loans
is greater than the amount of the Gateway Performing Loans Borrowing Base,
Borrower shall promptly pay to Lender, in cash, the amount of such excess.
Borrower shall not be permitted to use Revolving Loans that may be available on
the basis of the Borrower Originated Loans to make such payment.

        e.     The Gateway Non-Performing Loans shall not constitute Notes
Receivable, and neither the Gateway Non-Performing Loans or any proceeds thereof
shall constitute Collateral under this Agreement or any other Loan Document. Any
and all checks, drafts, cash and other remittances received by Borrower with
respect to the Gateway Non-Performing Loans shall be received by Borrower for
the benefit of Gateway Seller and, to the extent deposited in the Servicer
Account, be treated as an Allocated Payment Portion payable by Borrower to the
Gateway Seller as provided for in the Gateway Portfolio Purchase Agreement.

        2.8    Amendments to Financial Covenants.    Section 5.11 of the Loan
Agreement is amended by deleting the existing version thereof and replacing it
with the following amended and restated version thereof:

        5.11    Financial Covenants.    From and after the Closing Date and
until the Obligations are fully satisfied, Borrower shall:

        a.     Minimum Tangible Net Worth.    As of the end of each fiscal
quarter shown below, maintain, on a consolidated basis with Borrower's
Subsidiaries, Tangible Net Worth

5

--------------------------------------------------------------------------------



of not less than the corresponding amount shown for such fiscal quarter after
taking into account any dividends paid or accrued:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Minimum Tangible Net Worth

--------------------------------------------------------------------------------

December 31, 2006   $ 2,800,000 March 31, 2007   $ 7,500,000 June 30, 2007   $
7,200,000 September 30, 2007   $ 7,000,000 December 31, 2007 and each fiscal
quarter thereafter   $ 7,500,000

6

--------------------------------------------------------------------------------





        b.     Maximum Indebtedness to Tangible Net Worth Ratio.    As of the
end of each fiscal quarter shown below, maintain, on a consolidated basis with
Borrower's Subsidiaries, a maximum ratio of (i) Indebtedness (excluding the
FirstCity Debt, the ASBA Note, the Gateway Non-Recourse Note, and Subordinated
Debt) to (ii) Tangible Net Worth, of not more than 5.00 to 1.00.

        c.     Maximum Delinquent and Defaulted Notes Percentage.    At all
times, not cause or allow the ratio (expressed as a percentage) of (i) the sum
of (A) Delinquent Non-Guaranteed Notes Receivable and (B) Defaulted
Non-Guaranteed Notes Receivable, to (ii) Non-Guaranteed Notes Receivable (each
measured by the respective aggregate outstanding principal amounts of all
Non-Guaranteed Notes Receivable in each category, whether or not eligible for
inclusion in the Borrowing Base), to be more than seven percent (7.0%). This
test will be applied separately with respect to (x) the portfolio of all
then-outstanding Gateway Performing Loans, and (y) the portfolio of all
then-outstanding Borrower Originated Loans, but not on a combined basis.

        d.     Maximum Loan Charge-Off Percentage.    As of the end of each
fiscal quarter, not cause or allow the ratio (expressed as a percentage) of
(i) loan losses for the 12-month period then ending, to (ii) the average amount
of all Non-Guaranteed Notes Receivable outstanding during such 12-month period
(measured by the aggregate outstanding principal amount of all Non-Guaranteed
Notes Receivable, whether or not eligible for inclusion in the Borrowing Base),
to be more than two percent (2.0%). This test will be applied separately with
respect to (x) the portfolio of all Gateway Performing Loans, and (y) only as of
the end of each fiscal quarter ending on or after September 30, 2007, the
portfolio of all Borrower Originated Loans, but not on a combined basis.

        e.     Minimum Net Interest Coverage regarding Portfolio of Gateway
Performing Loans.    As of the end of each fiscal quarter, have a ratio of
(i) interest earned for the three-month period then ending on the portfolio of
Gateway Performing Loans, to (ii) the costs for such three-month period of
servicing the portfolio of Gateway Performing Loans plus the interest costs for
such three-month period with respect to the Gateway Portfolio Advances, of not
less than 1.20 to 1.00.

        2.9    Amendment to Negative Covenant Regarding
Distributions.    Section 6.2 of the Loan Agreement is hereby amended by
deleting the following existing version of clause (f) thereof:

(f) out of funds legally available therefor, the regularly scheduled dividends
to which the holders of Borrower's Preferred Stock are entitled pursuant to
Borrower's Certificate of Formation as in effect on the Closing Date,

and replacing it with the following amended and restated version thereof

(f) out of funds legally available therefor and to the extent, if any, permitted
by the written consents of both Lender and SBA, the regularly scheduled
dividends to which the holders of Borrower's Series A Preferred Stock are
entitled pursuant to Borrower's Certificate of Formation as in effect on the
First Amendment Closing Date,

        2.10    Additional Negative Covenant.    The following new Section 6.19
is added to the Loan Agreement:

        6.19    Payment or Modification regarding Gateway Portfolio Purchase
Agreement.    (a) Make any payment of principal or interest on, or any other
payment or distribution with respect to, the Gateway Non-Recourse Note except
out of the payments on the Gateway Non-Performing Loans to the extent required
by the Gateway Portfolio Purchase Agreement; or (b) amend,

7

--------------------------------------------------------------------------------



modify or waive, or agree to amend, modify or waive, (i) any provision of the
Gateway Portfolio Purchase Agreement, the Gateway Non-Recourse Note, or any of
the other documents executed in connection with the Gateway Portfolio
Acquisition, or any right or obligation of Borrower thereunder, if such
amendment, modification or waiver would have the effect of (A) changing the
non-recourse nature of Borrower's obligations or providing any collateral
therefor, (B) increasing the amount or accelerating the timing of any amounts
payable by Borrower, or (C) otherwise increasing in a material manner the
liabilities or obligations of Borrower.

        2.11    Additional Event of Default.    The following new Section 7.1(w)
is added to the Loan Agreement:

        (w)  Default under Gateway Portfolio Purchase Agreement.    Borrower
shall be in default, after the expiration of any applicable notice, grace or
cure periods, in any material respect of its obligations under the Gateway
Portfolio Purchase Agreement, and such default could reasonably be expected to
result in a Material Adverse Change.

        2.12    Additional Conditions Subsequent.    Section 8.4 of the Loan
Agreement is amended by adding the following new Sections 8.4(b) through (f)
after the existing text thereof:

        (b)   Within ten (10) days after the First Amendment Closing Date,
Lender shall have received evidence satisfactory to Lender that all of the
original SBA 7(a) Loan Notes relating to the Gateway Performing Loans have been
delivered to FTA and identified to FTA as being pledged to Lender.

        (c)   Within fifteen (15) days after the First Amendment Closing Date,
Lender shall have received evidence satisfactory to Lender that all Term Loan
Debtors with respect to the Gateway Performing Loans have been notified of
Borrower's acquisition of such Gateway Performing Loans.

        (d)   Within 120 days after the First Amendment Closing Date, Lender
shall have received evidence satisfactory to Lender that Borrower or Servicer
have filed or recorded all assignments and given all notices that are necessary
or customary to transfer the Gateway Seller's rights with respect to the Gateway
Performing Loans to Borrower.

        (e)   Within 40 days after the First Amendment Closing Date, Lender
shall have received an electronic copy, in a format acceptable to Lender, of the
credit files and loan documents with respect at least one-third (1/3) of the
Gateway Performing Loans; within 70 days after the First Amendment Closing Date,
such requirement shall have been met with respect to at least two-thirds (2/3)
of the Gateway Performing Loans; and within 100 days after the First Amendment
Closing Date, such requirement shall have been met with respect to 100% of the
Gateway Performing Loans.

        (f)    Within 30 days after the First Amendment Closing Date, Lender
shall have received revised Projections for 2007 through 2011 reflecting the
completion and effect of the Gateway Portfolio Acquisition, prepared on a
monthly basis for 2007 and 2008, and on an annual basis thereafter (which
revised Projections shall be used as the basis for discussions between Borrower
and Lender regarding the financial conditions that would need to be satisfied
for Lender's consent to the payment of any dividends on Borrower's Series A
Preferred Stock, including revisions deemed appropriate by Lender to the
Tangible Net Worth covenant in Section 5.11(a)and the addition of a new interest
coverage ratio covenant).

        3.    Consent to Gateway Portfolio Acquisition.    Subject to the terms
and the satisfaction of the conditions precedent set forth in this First
Amendment, Lender hereby consents to Borrower's consummation of the Gateway
Portfolio Acquisition pursuant to the Gateway Portfolio Purchase

8

--------------------------------------------------------------------------------



Agreement, including Borrower's incurrence of the Indebtedness evidenced by the
Gateway Non-Recourse Note.

        4.    Conditions Precedent.    Notwithstanding any other provision of
this First Amendment, this First Amendment shall be of no force or effect, and
Lender shall not have any obligations hereunder, until the following conditions
have been satisfied:

        4.1    First Amendment and other Documents in Connection with the
Gateway Portfolio Acquisition.    Lender shall have received the following, each
in form and substance satisfactory to Lender:

        a.     this First Amendment, duly executed by Borrower and Lender;

        b.     General Continuing Limited Guaranty, executed by FirstCity
Financial in favor of Lender;

        c.     Collection Account Agreement for the new Collection Account for
Borrower Allocated Payments relating to the Acquired Gateway Loans, executed by
Wells Fargo, Borrower and Lender;

        d.     executed copies of the final Gateway Portfolio Purchase Agreement
and all documents executed in connection therewith;

        e.     a Schedule of Cash Sources and Uses to consummate the Gateway
Portfolio Acquisition and to pay all costs and fees in connection therewith
(including with respect to this First Amendment), prepared by Borrower;

        f.      a Borrowing Base Certificate and shows the Gateway Performing
Loans Borrowing Base as of the First Amendment Closing Date and that includes a
request for a Gateway Portfolio Advance by Lender based thereon, executed by
Borrower;

        g.     evidence of Borrower's receipt of the original SBA 7(a) Loan
Notes and other loan documents and customer credit files relating to the Gateway
Performing Loans, together with all endorsements or assignments that are
necessary or customary to transfer the Gateway Seller's rights therein to
Borrower;

        h.     evidence of Borrower's receipt of an additional $5,000,000 in
cash proceeds from the issuance of additional shares of Borrower's Series A
Preferred Stock;

        i.      evidence of the amendment of Borrower's Certificate of Formation
to (i) set the "Stated Dividend Rate" (as defined therein) for all of Borrower's
Series A Preferred Stock at the prime rate as announced from time to time by
JPMorgan Chase Bank, N.A., and (ii) provide that dividends will not be declared
or paid (but may accrue) if such declaration or payment is prohibited by either
the Loan Agreement or SBA Rules and Regulations;

        j.      written consent by SBA to this First Amendment and the
transactions contemplated hereby;

        k.     Certificate of the Secretary of Borrower, with respect to the
authority of Borrower to enter into this First Amendment and to consummate the
Gateway Portfolio Acquisition and all transactions contemplated thereby, and the
authority and incumbency of the each officer executing any of the Loan Documents
on behalf of Borrower;

        l.      Certificate of the Secretary or an Assistant Secretary of
FirstCity Financial, with respect to the authority of FirstCity Financial to
execute its General Continuing Limited Guaranty in favor of Lender, and the
authority and incumbency of the officer executing such General Continuing
Limited Guaranty on behalf of FirstCity Financial; and

9

--------------------------------------------------------------------------------






        m.    an opinion of FirstCity Financial's in-house General Counsel, as
counsel to both Borrower and FirstCity Financial.

        4.2    Conditions Precedent to Closing of Gateway Portfolio
Acquisition.    All conditions precedent to the closing of the Gateway Portfolio
Acquisition, including SBA approval therefor, shall have been satisfied (or, if
acceptable to Lender, waived), other than the effectiveness of this First
Amendment and the making of the advances by Lender pursuant hereto with respect
to the Acquired Gateway Loans.

        4.3    Payment of First Amendment Closing Fee and Legal
Expenses.    Lender shall have received from Borrower payment of $37,5000,
representing the portion of the First Amendment Closing Fee due upon the First
Amendment Closing Date.

        4.4    No Default or Event of Default.    No Default or Event of Default
shall have occurred and be continuing.

        5.    Representations and Warranties re Loan Agreement.    Borrower
hereby represents and warrants that the representations and warranties contained
in the Loan Agreement were true and correct in all material respects when made
and, except to the extent that (a) a particular representation or warranty by
its terms expressly applies only to an earlier date, or (b) Borrower has
previously advised Lender in writing as contemplated under the Loan Agreement,
are true and correct in all material respects as of the date hereof. Borrower
hereby further represents and warrants that no event has occurred and is
continuing, or would result from the transactions contemplated under this First
Amendment, that constitutes or would constitute a Default or an Event of
Default.

        6.    Miscellaneous.    

        6.1    Headings.    The various headings of this First Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this First Amendment or any provisions hereof.

        6.2    Counterparts.    This First Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. Delivery of an executed counterpart of a signature page to this
First Amendment by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

        6.3    Interpretation.    No provision of this First Amendment shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party's
having or being deemed to have structured, drafted or dictated such provision.

        6.4    Complete Agreement.    This First Amendment constitutes the
complete agreement between the parties with respect to the subject matter
hereof, and supersedes any prior written or oral agreements, writings,
communications or understandings of the parties with respect thereto.

        6.5    Governing Law.    This First Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.

        6.6    Effect.    Upon the effectiveness of this First Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof" or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby and each reference in the other Loan Documents to the Loan
Agreement, "thereunder," "thereof," or words of like import shall mean and be a
reference to the Loan Agreement as amended hereby.

10

--------------------------------------------------------------------------------






        6.7    Conflict of Terms.    In the event of any inconsistency between
the provisions of this First Amendment and any provision of the Loan Agreement,
the terms and provisions of this First Amendment shall govern and control.

        6.8    No Novation or Waiver.    Except as specifically set forth in
this First Amendment, the execution, delivery and effectiveness of this First
Amendment shall not (a) limit, impair, constitute a waiver by, or otherwise
affect any right, power or remedy of, Lender under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment to Loan Agreement as of the day and year first above written.

    AMERICAN BUSINESS LENDING, INC.,
a Texas corporation                         By:   /s/  CHARLES P. BELL,
JR.      

--------------------------------------------------------------------------------

Charles P. Bell, Jr.
Chief Executive Officer                         WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company                         By:   /s/  LAUREL
VARNEY MASON      

--------------------------------------------------------------------------------

Laurel Varney Mason
Vice President

[Signature Page to First Amendment to Loan Agreement]

12

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO LOAN AGREEMENT
RECITALS
AGREEMENT
